               Case:4:19-mj-07099-SPM
              Case:                    Doc.#:#.102 Filed:
                     4:19-m1-07099-SPMDoc.                O3l2Ol19 Page:
                                                   Filed: 05/07/19 Page: 11 of
                                                                            of 33 PageID#:29
                                                                               5 PagelD  #: 80

AO 93 (Rcv. I l/13) Search and Seizurs Wanant


                                                                                                                                   Fil-Et)
                                               UmrBp Sranps Dtsrp.IcT CoURT
                                                                                for the                                        MAR       20    2019
                                                                                                                                              .COURT
                                                                  Eastem District of Missouri                            U.S
                                                                                                                        EASTE                 ICTOF MO

                  In the Matter ofthe Search            of                         )
                                                                                   )
     Steven              and a cellular device using cellular                      )       CaseNo. 4:19MJ7099 SPM
     phone                                                                         )
                                                                                   )
                                                                                   )
                                                      SEARCH AIYD SEIZI]RE WARRANT
To        Any authorized law enforcembnt officer
         An application by a federal law enforcement ofEcer or an attomey for the govemment requests *re search
of the following person or property located in the         EASTERN            District of              rfissouRl
(identify the person or desulbe   the   property lo be searched and give its localion):


     Stevcn Stenger and a cellular device using cellularphone




        I find that the afEdavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
                                                                 SEEATTACHMENTB




          YOU ARE COMMAI\IDEI) to execute this warrant on or before                                      April3,2019                    (nol to erceed 14 days)

      il in the daytime 6:00 a.m. to 10:00 p.m. fl at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the wanant.and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and rcceipt atthe place where the
properly was taken.
         The offrcer executing this warrant. or an officer present during the execution of the warrant, must prepare an inventory
as required by law and prompfly retum.this warant and inventory to             United States Magistrate Judge Shirley P. Mensah
                                                                                        (Inlted States Magistrate Judge)

     fl   PursuanttolSU.S.C,$3103a(b),Ifind-thatimmediatenotificationmayhaveanadverseresultlistedinl8U.S.C.
5 2705 (excep for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (chechthe approprlate box)
     O    for_        days (notto acceed       30) fI     until, the facts justQing the later specific date of


Date and time issued:                                               n,o?                                               's   signafure


City and state:            St. Louis, MO                                                  Honorable Shhley Padmore Mensah, U.S. Magistate Judge
                                                                                                              Pinted name and litle
            Case:4:19-mj-07099-SPM
           Case:                    Doc.#:#:102 Filed:
                  4:L9-nj-O7099-SPMDoc.                03l20lLg Page:
                                                Filed: 05/07/19             5 PagelD
                                                                Page: 22 of 33 PageID#:#:30
                                                                                          81
  (
 AO 93 (Rcv. I l/13) Scarch aDd Soiauo Wurad (Pago 2)


                                                                  Return
 CaseNo.:                               Date and time warrant executed:      Corpy of warrant and inventory           leftwith:
      4:19MI7099 SPM

 Inventory made in the presenco of         :




        I declate under penatt), of perjury that this inventory is correct and was retrmed along with the origiual warant to the
designatedjudge.




Date:
                                                                                   Exe   anhg ofl iczr's sl gno twe


                                                                                      Prlntcdnonc ardtitle
Case:
 Case:4:19-mj-07099-SPM  Doc.#:#:102 Filed:
       4:t9-mj-O7099-SPMDoc.                03l20lLg Page:
                                     Filed: 05/07/19 Page: 33 of
                                                              of 33 PageID#:31-
                                                                 5 PagelD  #: 82




                                         ATTACHMENT A

                                                        *SUBJECT PERSON'), viho resides at
       The person to be searched is Steven Stenger (the

336 N. Forsyth Blvd., St. Iouis, Missouri. The SIIBJECT PERSON is a47 year-o1d white male,

standing approximately   5 feet   10 inches   tall, and weighing approximately 200 pounds. The

SIJBJECT PERSON is depicted in.the photograph below:




                                                    I
 Case:4:19-mj-07099-SPM
Case:                     Doc.#:#.102 Filed:
        4:L9-mj-07099-SPMDoc.                03120/Lg Page:
                                      Filed: 05/07/19 Page: 44 of
                                                               of 33 PageID#:32
                                                                  5 PagelD  #: 83




                                          ATTACIIMENT B


                                        ITEMS TO BE SEIZEI)


          The following materials, in any format or medium, which constitute evidencg

inshumentalities, and fruits of the criminal violations of 18 U.S.C. $ 666, $ 1343, and $1951 and

involve Steven Stenger, and others from Octob er        23   ,z}l[,through   the time of the execution   of

this warrant that may be deemed instrumentalities, fruits, or evidence of the aforementioned

crimes to include:

     1.           The cellular phone, that being an Apple iPhone X, serial number

G6TWRPFBJCLT with associated phone                                           (fhe Device)

     2.           For the Device, a1l records and information to include:

 ;        d.      Call Logs showing numbers called and received, to include deleted logs;

          b.      Evidence of user attribution showing who used or ownedthe Device atthe time

          the things described in this wartant were created, edited, or deleted, such as logs,

          phonebooks, saved u;ernames and passwords, documents, and browsing history;


          c.      Intemet browsing history, including records of Intemet Protocol addresses used;

          records of Intemet activity, including fireWall logs, caches, browser history and cookies,

          "bookrnarked" or "favorite" web pages, search terlUSAOms that the user entered into

          any Internet search engine, and records ofuser-typed web addresses.


          d.     Photographs, videos, and other forms of media documenting the events that are

          the subject ofthis warrant.


          e.     Any and all contact lists, address books, in whatever fomr regarding coconspilator

                                                    1
 Case:4:19-mj-07099-SPM
Case:                       Doc.#:#:102 Filed:
       4:1,9-mj-07099-SPlvlDoc.                O3l20l!9 Page:
                                        Filed: 05/07/19 Page: 55 of 33 PageID#:#:33
                                                                    5 PagelD      84




          contact infonnation, to include deleted information.

          f.     all bank'records, checks, credit card bills, acco'unt infotmation, and other financial

          records.

          g.     Text message records, including the content of messages as well as any logs

          showing text messages sent and received, to include deleted fuformation

          h.    Any and all documents, notes, and records, including e-mail correspondence in

          whatever form, including digital, relating to the matters set forth in the attached

          Affidavit, to include deleted information

          i.    Aay and all documents, notes, and records relating to the ownership and usage of

          the cell phone being searched

         j.     Any and all contact lists, addtess books, in whatever form regarding coconspirator

          contact information, to include deleted infotmation

    3.          During the execution of this search warant, law enforcement personnel are

authorized to depress the fingers and/or thumbprints of Steven Stenger onto the Touch ID sensor

of any Apple iPhone with Touch ID, and or initiate facial recognition alkla Apple Face ID

feature belonging to this individual for the pulpose of attempting to unlock the device via Touch

ID or facial recognition in order to search the contents ofthe phone as authorized by this war:rant

         As used above, the terrns "records" and "infomration" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or elecfoonic storage (such as flash.memory or other media that

can store data) and any photographic form.




                                                   2
          Case:4:19-mj-07099-SPM
         Case:                      Doc.#:#:101 Filed:
                 4:19-mj-07099-SPIVDoc.         Filed: 05/07/19 Page: 6L of
                                                       03120119 Page:       28 PageID
                                                                         of 33        #: 85
                                                                               PagelD #: 1

 AO   106 (Rev.   06/09) Application for     a Search Warrant


                                                                                                                                           F[..8t)
                                               UNTTBn           Srarps DmrnrCT COURT
                                                                               for the                                                   MAR   20   2019
                                                                Eastem Dishict of Missouri


                  In the Matter of the Search             of

        Steven                                                  using cellular
                                                                                          CaseNo.             4:19 MJ 7099 SPM

        phone


                                                     APPLICATION X'ORA SEARCH WARRANT
            I,
           Andrew R.            Ryder               , a federal law enforcement officer or an attorney for the govemment
request a search warant and state under puralty of pedury that I have teason to believe that on the following property:

-Steven Stenger and a cellular device using cellular phone


located in the                  EASTERN                  District of                MISSOURI                     , there is now concealed


                                                                       SEE   ATTACI{MENT B


            The basis for the search under Fed. R, Crim. P. 4l (c) is (checkone or norc):
                     devidence of a crime;
                     dcontraband, fruits of crime, or other items illegally possessed;
                     0   property designed for use, intended for use, or used in committing a crime;
                     U   a person to be arrested or a person who is             unlawfully restrained.

           The search is related to a violation of:

                  Code Seclion                                                                 Offense Description
                  18 U.S.C. Section   566(a[l)(A)                Theft or bribery concerning programs receiving Federal frrnds
                  l8 U.S.C. Section 1346                         Honest Services Fraud
                  l8 U.S.C. Sections l34l and 1343               Mail and Wire Fraud
                  18 U.S.C. Section   l95l                       Hobbs Act
           The application is based on these facts:

                                        SEE ATTAC}IED AFFIDAVIT WHICH IS INCORPORATED }IEREIN BY REFERENCE


            fl     Continued on the attached sheet.
            0      Delayed notice         of days (give exact ending date if more than 30                        days:                   ) is requested
                   under 18 U.S.C. $ 3I0'Ia, the basis of which is set forth on the attached sheet.


                                                                                             t-
                                                                                    Andrew R. Ryder
                                                                                    Special Agent, Federal Bureau of Investigation
                                                                                                               Printed nante and title

Sworn to before me and signed in my presence.


Date:       5                            I

City and state:          St. Louis,   MO                                           Honorable Shirley Padmore Mensa\ U.S. Magishate Jutlge
                                                                                                        Printed nane and lille
                                                                                                        AUSA: Hal Goldsmith
  Case:4:19-mj-07099-SPM
 Case:                     Doc.#:#:101 Filed:
        4.19-mj-07099-SPN/Doc.         Filed: 05/07/19 Page: 72of
                                              03120119 Page:      28 PageID
                                                               of 33 PagelD #: 86
                                                                               2

                                                                                                    'li l1 j
                                                                                                 MAli )} 0 20tlj
                                                                                          L,/.   S. t]ISTitICI COURI
                            IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTzuCT OF MISSOURI


 In the Matter of the Search of Steven Stenger        Case No. 4:19 MJ 7099 SPM

 and a cellular device using cellular phone

 num                                                  Filed Under Seal



                                AFFIDAYIT IN SUPPORT OF AI\
                              APPLICATION T'OR A SEARCH AND
                                    SEIZT]RE WARRANT

         I, Special Agent Andrew R. Ryder, being first duly sworn, hereby depose and state as

follows:

                        INTRODUCTION AND AGENT BACKGROTJND

         1.       I make this affidavit in support of an application for a search warrant to search and

seize inshumentalities and evidence of violations of Title 18 U.S.C. $$ 666(a)(1)(A), 7957,7341,

1343,1346, and 2 belonging to Steven Stenger, the St. Louis County Executive. The item that is

the subject of the search applied for in this affidavit is the person of Steven Stenger and an Apple

iPhone     X,   serial number G6TWRPFBJCLT with associated phone number

operated by Stenger (The Device) for the purpose of searching for evidence of violations of Title

18 U.S.C. $$     666(aXlXA), 1951, 1341,1343,1346,and2 related to the awarding of lucrative St.

Louis County contlacts and other County business to campaign donors. There is probable cause

to believe that evidence of these violations will be found on the person identified in Attachment A

and the cellular telephone identified in Attachment B.

       2.         I am a Special Agent with the Federal Bureau of Investigation ("FBI"), and have

been so employed since 2002.      I am presently assigned to the Public Coruption     squad in the St.
  Case.4:19-mj-07099-SPM
 Case:                     Doc.#:#:101 Filed:
         4.19-mj-07099-SPMDoc.         Filed: 05/07/19 Page: 83 of
                                              03120119 Page:       28 PageID
                                                                of 33 PagelD #: 87
                                                                                3




Louis Division ofthe FBI. My responsibilities include the investigation of federal crimes to include

violations of Title 18 United States Code (U.S.C.) $ 666 (Theft or bribery concerningprograms

receiving Federal funds), $ 1346 (Honest Services Fraud), $ 1341 (Mail Fraud) and $ 1343 (Wire

Fraud) and $1951 (Hobbs Act). I received over eighteen weeks of specialized law enforcement

training at the FBI Academy in Quantico, Virginia. My experience obtained as a Special Agent        of

the FBI has included investigations of multiple violations of federal criminal public corruption

laws. I know cellular telephones are commonly used by politicians to communicate with donors,

constituents, and employees. Cellular telephones enable a politician to communicate during the

day when they are not at an offrce location, which is common with this type of work. Cellular

telephones also enable the user to quickly send text messages to other people when they are unable

to take the time to make a phone call, but the sender needs to quickly convey their message.

       3.      The facts in this affidavit come fi'om my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable   cause   for the requested warrant and does not set

forth all of my knowledge about this matter.

       4.      Based on my training and experience and the facts as set forth in this affidavit, there

is probable cause to believe that violations of inter alia, 18 U.S.C. $ 666 (Theft or bribery

concerningprogramsreceivingFederalfunds), $ 1343 (WireFraud), and $1951 (HobbsAct)have

been committed by Steven Stenger, St. Louis County Executive. There is also probable cause to

search Steven Stenger identified in Attachment     A   and the Device identified in Attachment B for

the information described in Affachment B for evidence of these crimes and contraband or fiuits

of these crimes, as described in Attachment B.



                                                   2
  Case:4:19-mj-07099-SPM
 Case:                     Doc.#:#:101- Filed:
         4:19-mj-07099-SPMDoc.                 03l20ltg Page:
                                        Filed: 05/07/19 Page: 94 of
                                                                 ol28  PagelD #: 88
                                                                    33 PageID    4



                                       PROBABLE CAUSE


        5.      On March 5,2018, the FBI opened an investigation based on an allegation the

Executive Director of the St. Louis County Port Authority, Sheila Sweeney, used Port Authority

funds to pay Cardinal Creative Consulting $130,000 for a2016 consulting contract. The original

allegation indicated the contract was payback for political donations made to St. Louis County

Executive Steven Stenger, and little or no work was actually performed under the consulting

contlact. Multiple sources of information, including individuals named below, have described to

myself and others at the FBI a pattern whereby St. Louis County Executive Steve Stenger directs

contracts and grants   to be awarded to individuals and companies who have made political

contributions to Stenger. When Stenger lost the ability to utilize the St. Louis County Council to

awald contracts to donors because of conflicts between him and several Council Members, he

recognized the opportunity to use money fi'om the St. Louis County Port Authority for this purpose.

The St. Louis County Port Authority has an annual operating budget of approximately $4.0 million.

Shortly after Sweeney was appointed by Stenger as Executive Director in September 2015, Stenger

began directing the actions of the Port Authority through Sweeney.     In addition to the Cardinal

Creative contract, multiple other contracts and grants were directed by Stenger, using Sweeney

and the Port Authority, for political donors to Stenger.

       6.




            a. Rallo         met St. Louis County Executive Steven Stenger in or around October

               23,2074 at Sam's Steakhouse in St. Louis County. Rallo's friend Sorkis Webbe,

               Jr. set up the meeting in order to introduce Rallo and Stenger. Rallo met with
                                                 3
  Case:
Case:    4:L9-n1-07099-SPtV
      4:19-mj-07099-SPM     Doc.
                          Doc.    10 1Filed:
                               #: #:          03l20lfgPage:
                                       Filed:05/07/19        5 of 28
                                                       Page:10       PagelD #: 589
                                                                  33 PageID



              Stenger    with the hope of securing a benefit in exchange for a political donation.

              Rallo told Stenger he wanted a "fair shot" at obtaining the county's employee

              benefits insurance contract through his company Cardinal lnsurance. Rallo gave

              Stenger a $5,000 political donation at that dinner,      in   exchange   for   Stenger's

              promise to help him get the St. Louis County insurance contract. Stenger told him

              he could make the contract a reality as those involved with the approval process

              "are under me." Rallo told Stenger that he was tired of giving money to politicians

              and not getting anything in   return. Stenger told him, "That won't happen with me."

              Rallo wlote two campaign donation checks that evening totaling $5,000, and

              handed them to Stenger at the dinner table.

         b.   Despite efforts by Stenger to direct the County's employee voluntary benefits

              insurance contract to Rallo and Rallo's company during 2015 and 2016, fot various

              reasons Rallo was not awarded the contract. Stenger's effofts included directing

              both the County Chief of Policy and the County Director of Operations to work

              with Rallo and "make sure" Rallo's company was awarded the insurance contract.

              Stenger also communicated to the County Director of Administtation his preference

              that Rallo be awarded the insurance contract. Nonetheless, the County

              adminishation determined to stay with the incumbent insurance company, and

              Rallo's company never received the insurance contract as had been promised by

              Stenger.

        c.    The 2016 consulting contract was a "payback contract" for Rallo's insurance

              company not receiving the St. Louis County voluntary benefits insurance contract

              which St. Louis County Executive Steve Stenger had promised to Rallo. The

                                                 4
  Case:
Case:   4:19-mj-07099-SPtMDoc.
      4:19-mj-07099-SPM     Doc.   10L Filed:
                               #: #:    Filed:05/07/19
                                               03120119Page:
                                                        Page:11 of 28
                                                              6 of    PageID #:
                                                                   33 PagelD #: 690



              contract was promised in return for a series of political donations made by Rallo to

              Stenger. Rallo and a business partner he recruited contributed approximately

              $45,000 to Stenger up through April, 2018, and Rallo also held several fundraisers

             for   Stenger which raised additional funds   for   Stenger from Rallo friends and

             associates. Rallo's close friend, television personality Montel Williams, was

             purportedly going to work with Rallo on the consulting contract, but Williams

             actually performed no work, and was not involved in the negotiations to obtain the

             contract.

         d. At Stenger's   direction, beginning on or about October 2015, SLCPA Executive

             Director Sheila Sweeney met with Rallo on multiple occasions to discuss the

             consulting contract amount. Stenger told Rallo that Sweeney has the money in her

             Port Authority budget, and she does not have to go through the County Council to

             get approval. Rallo proposed $350,000 to Sweeney, but it was ultimately agreed

             upon at $100,000 for a six month term, potentially renewable for an additional

             $100,000.

        e.   Sweeney told Rallo                                                ped get Stenger the

             North County vote during the November,2014 election for County Executive, and

             Stenger needed to get money to                    guy", an individual named

                      Shortly after the Cardinal Creative consulting contract was awarded at

             $100,000, Sweeney told Rallo she was adding $30,000 to the consulting contract

             because Steve Stenger had "a guy he needs to take care   of."   Sweeney told Rallo to

             pay the additional $30,000   to                   did not do any actual work on the

             Cardinal Creative consulting contract, butRallo paid him $25,000 ($5,000 less than

                                               5
  Case:
Case:   4:L9-mj-07099-SPM
      4:19-mj-07099-SPM   Doc.
                        Doc.     10t Filed:
                             #: #:    Filed:05/07/19  Page:12
                                             03120119Page:    of 28
                                                            7 of    PageID #:
                                                                 33 PagelD #: 791



              what he had been directed to      pay        . During that   time,                Sweeney

              saying to Rallo, "What did    I    get myself   into" in regard to having to "take care of

              Stenger's people".

         f.   In December 2017 there were a series of negative St. Louis Post Dispatch articles

              about the Cardinal Creative consulting contract and Rallo's political donations to

              Stenger.   At or about that time, Sweeney told Rallo to remove his name as
              Registered Agent     for   Cardinal Creative on the Missouri Secretary            of   State

              website.                    Sweeney did not want people to be able to see Rallo was

              associated   with companies that were awarded contracts through the                    Port

              Authority. Sweeney texted Rallo, "Got to cover him! And me too!! ! !" referring to

              protecting Stenger and Sweeney.          Rall           found a lawyer and removed his

              name as Registered Agent for Cardinal Creative as Sweeney had instructed.

        g.                         no consulting experience, his bid was "complete bullshif', and

              this contract was 100% due to political donations he had made to Stenger. There

              were several other companies with real marketing experience which bid on the

              consulting contract, at lower prices than Rallo's bid, but Rallo was awarded the

              contract at Stenger's direction.

        h.                                             Sweeney was directed by Stenger to pay

              under the consulting conhact. After Stenger directed Sweeney               to   award the




                                                   6
  Case:
Case:   4:L9-mj-07099-SPM
      4:19-mj-07099-SPM   Doc.
                        Doc.     101 Filed:
                             #: #:    Filed:05/07/19  Page:13
                                             03120119Page:    of 28
                                                            B of    PageID #:
                                                                 33 PagelD #: B92



              consulting contract to Rallo and Cardinal Creative, the project moved forward with

              "zero bumps.t'

              Rallo                 marily textedwith Stenger and he did not comespond with him

              via e-mail.                    one of the phones carried by Stenger was an Apple

              device.

      7   .   An FBI forensic review of Rallo's cellular phone identified   a series of   text messages

between Rallo and




              a.        On October 28,2015, Rallo sent Stenger a text message, "Spoke ilSheila

      (Sweeney) re: Montel...sounds like things are not going to move forward. Diametrically

      different from our conversation in your office. Let me know when you have           a   min to talk."

      Stenget, using cellular                             replied by text, "The 350k won't work for

      their budget but some other amount would. Needs to be negotiated."


              b.        On January 13,2016, Stenger, using cellular                                   sent

      a text to Rallo, "Have you made contact       with Sheila at the partnership since we spoke?"

      Rallo responded, "I have not, I was going to send you a one page bullet pt outline as we

      discussed. Should I reach out to her again directly?" Stenger replied by text, "Shoot me

      the one pager when u can. I am meeting with Jeff [JeffWagner, County Chief of Policy]

      now talking about things we need to take care of soon and this was on my agenda."


              c.     During a text message exchange starting on March 28,2016, Stenger asked

     Rallo for campaign money (Citizens for Steve Stenger) to come in before the end of the

      quarter, "John, is there a way we would be able to get your 2500 for the quarter dated 3.31

                                                7
  Case:
Case:   4:19-mj-07099-SPM
      4:19-mj-07099-SPM   Doc.
                        Doc.     101 Filed:
                             #: #:    Filed:05/07/19  Page:14
                                             03120119Page:  9 ot
                                                              of 28 PageID #:
                                                                 33 PagelD #: 993



      in the next few days so we could count it for this quarter. We are trying to hit 300k for the

      quarter and it would be helpful." After the two arrange for pick up of the check, on March

      31,2016 Rallo replies, "Check is ready! Need 5 min call to go over a concerrr I have on

      the insurance RFP...are u avail later today?"                          best time to ask Stenger

      for a conh'act or other benefit was immediately after Rallo gave Stenger money. There

      were other text messages where Rallo asked Stenger for                a   one-on-one   or   alone

      meeting, The purpose of these meetings was for Rallo to make it clear to Stenger he (Rallo)

      gave money and he wanted a deal.

      8.




           a.   In September20ll, Sweeney became the Executive Director of the SLCPA, having

     been appointed by Steve Stenger. She quickly learned that any projects that came to the

     Port Authority had to be run by Stenger before deciding on them. Stenger saw the Port

     Authority money      as the perfect place   to avoid the St. Louis County Council.   If Sweeney

     did not consult with Stenger before making a decision, the "wrath" of Stenger would come

     down on Sweeney.                                  were very few contracts or grants at the Port

     Authority that Stenger didn't personally direct. In many of these instances Stenger told

     Sweeney the contract/grant was for a political donor.

           b.   In a meeting in Stenger's office, Stenger told Sweeney that John Rallo was a donor

     and that Stenger really wanted Rallo's Cardinal Creative Consulting to         win a consulting

     contract through the Port Authority. Stenger told Sweeney to make it a $100,000 contract.

     Sweeney helped get CCC's bid selected by the Port Authority board.                              it
                                                   8
 Case:4:19-mj-07099-SPM
Case:                               1 Filed:
                           Doc.#:#:10
       4:L9-nj-07099-SPIV Doc.        Filed: 03120119
                                             05/07/19 Page:
                                                      Page: 10 of 28
                                                            15 of    PageID #.
                                                                  33 PagelD #: 10
                                                                               94



        was not a fair bidding process, but she was directed by Stenger to give it to Rallo because

        of his donor relationship.

              c.   Later, in Stenger's offrce, Stenger told Sweeney he needed to get $30,000 to

                               "guy".   Stenger followed up   with Sweeney several times, asking if   she

        had f,rgured out a way to    get         the money. Sweeney decided the best way to get

        the money was to add him to the CCC consulting contract. There was no expectation

        was going to do actual work for the money. Sweeney did not tell the SLCPA board that

        Stenger told Sweeney to select CCC, and Sweeney did not tell the SLCPA board that

        Stenger told her to get $30,000 to

              d.   When the media (St. Louis Post-Dispatch) began asking questions about the CCC

       contlact, Stenger sent his media people to Sweeney to reiterate what to say. CCC's hiring

       of Montel Williams was the important message emphasized to Sweeney.                    Sweeney

       followed that dilection even though she knew it was not true.

       9.          On June 23,2078, the St. Louis Post-Dispatch printed an article titled "Documents

raise questions about St. Louis Economic Development Partnership bidding procedures", by Jacob

Barker. The article detailed the communications between John Rallo and Sheila Sweeney. Based

on text messages reviewed by the FBI,       it   appears the newspaper reached out to various people,

including Stenger and Sweeney in the days leading up to the article, attempting to get comments

fi'om them.

                   a.     In a June 16,2018 text message fi'om Stenger's

       Stenger wrote to Sweeney, "Please don't talk to him (Barker)        till we talk and let's review

       his questions together." Sweeney responded one minute later,        "Will do. And i don't plan



                                                      9
Case:  4:19-mj-07099-SPt\4 Doc.
 Case:4:19-mj-07099-SPM              1 Filed:
                            Doc.#:#:10 Filed: 031201L9
                                              05/07/19 Page:    of 28
                                                             16 of
                                                       Page: 11    33 PagelD #: IL
                                                                      PageID #'. 95



        to talk to him. But once i have the questions   I'll let you know.   Nothing good can come of

       talking to him."

                b.      In a group text message on June 23,2018 after the online article release but

       before the print afticle, Stenger was one of several individuals exchanging text messages

       in a group text thread. In    response   to the article being a campaign piece for Stenger's

       opponent, Stenger texted,      "Yeah. It's basically defamatory." St. Louis           Economic

       Development Partrrership Vice President          of Marketing and Communications,           Katy

       Jamboretz, in the text communications tlu'ead, lvrote, "It would substantially help our case

       if   we can send him the Sheila/Steve Grelle email that says don't treat John Rallo any

       different than any other person."                                                            this

       information from the text message to not treat Rallo differently was based on a different

       deal than the Cardinal Creative deal. On the Cardinal Creative deal, which is what the

       newspaper was asking about at the time, Rallo was tleated differently because he was a

       donor and Stenger instructed Sweeney to get Rallo the contract.

       10.      There have been allegations of Stenger requiring campaign contributions before

signing contracts or directing SLCPA contracts to large donors.

                a.      St. Louis Post-Dispatch printed an afticie dated   March13,2017 titled "Meet

       the low-profile group that wields big power in St. Louis County". The article describes

       how the St. Louis County Port Authority's actions "don't ultimately go back to a legislative

       body   - in this case, the St. Louis County Council - for final approval.   It doles out millions

       of dollars a year in grants and contracts, one of which was awarded without other bids,

       possibly in violation of state statute." The article then discussed a $50,000 contract with

       Clayton-based Blitz, Bardgett and Deutsch        for legal selices lelated to a project. In
                                                  10
       4:19-mj-O7099-SPM Doc.
 Case:4:19-mj-07099-SPM
Case:                              1 Filed:
                          Doc.#:#:10 Filed: 03120119 Page: 12ot
                                            05/07/19 Page: 17 of 28 PageID #:12
                                                                 33 PagelD #: 96



       December the SLCPA increased the amount to $75,000. Bob Blitz, according to the article,

       wrote a $12,500 check in January 2017 andmade an $8,000 donation in20l6 to Stenger's

       campaign account. The article wrote "Stenger said he had no role in the contracts and

       noted that the port authority board members were                 all   appointed   by former    county

       executives. 'I played no role       - directly or indirectly - in the port authority board's   decision

       to hire Blitz, Bardgett, & Deutsch to handle these legal matters. I have no supervisory

       authority over the port authority, its board, its management or individuals hired by               it."'

       Based upon information received                        these public statements were false.

               b.        A text thread was reviewed         as part of a forensic examination     of Sheila

       Sweeney's cellular phone. Several people were on the thread, including Sweeney and

       Stenger. The substance of the texts is deciding how to respond to a newspaper request for

       information regarding the hiring                      On March 9, 2017,Stenger, using telephone

                          sent the text,   "I think this would   be my response," followed by,    "I played

       no role directly or indirecfly in the decision to hire A                            his firm in these

       matters.    I   have no supervisory authority over the organization(s) or the individuals

       mentioned." Other individuals offered suggestions about how to respond.

              c.

                                                                                          this statement by

       Stenger was not     true. Stenger wanted the Economic Partnership to               hire             he

                                  because he was a close friend and       political donor to Stenger

       11.    Stenger told Sweeney that John Rallo was a member of the "$10,000 Club", who

were donors who had given Stenger $10,000 or more annually. Stenger told Sweeney Rallo

wanted to develop property owned by the St. Louis County Land Clearance for Redevelopment

                                                      1l
 Case:4:19-mj-07099-SPM
Case:                        Doc.#:;: 10
       4'.L9-m1-C)7099-SPN4 Doc.       1 Filecl: 05/07/19 Page:
                                         Filed: 03120119           of 28
                                                                18 oI
                                                          Page: L3       PageID +:
                                                                      33 PagelD #: 13
                                                                                   97



Authority in Wellston, and Stenger wanted Rallo to get the contract. Sweeney helped Rallo with

the bidding process for two separate pieces of land. Swceney gave Rallo her personal email

addless to communicate with her so other people would not know she was reviewing Rallo's bids

before Rallo formally submitted them. Rallo's company, Wellston I{oldings, was the highest

bidder on one contract, which he won. Sweeney did not             tell the Land   Clearance for

Redevelopment Autholity board that Stenger directed Sweeney to give Rallo the land contracts.




       13.    Stenger rarely came to the office in the months leading up to the November 6,2018

County Executive election, On or about September 17, 2018, Stenger had a meeting at his

residence. Bill Miller was present fol this meeting. Miller had several questions to ask Stenger

                                               12
       4:19-mj-O7099-SPM Doc.
 Case:4:19-mj-07099-SPM
Case:                              1 Filed:
                          Doc.#:#:10 Filed: O3l20l!9
                                            05/07/19 Page:
                                                     Page: L4 of 28
                                                           19 of 33 PagelD #: t4
                                                                    PageID #: 98



about St. Louis County matters. When asked a questionby        Miller, Stenger yelled   at   Miller, stating,

"I'm over here trying to run    an election, trying to fucking raise   money." Stenger then said he had

"gotten calls all fucking day -    [     ]                   The FBI assesses Stenger was frustrated

because                a donor, was pressuring Stenger for updates on the rezoning issue. Miller'

repeatedly offered     to handle the                 relationships, including working directly with

                  the various intermediaries in the bribe payment. Stenger declined the offer, saying

he would handle it himself. A review of Stenger's telephone toll records on telephone

      identified five text messages                        and Stenger on September 13-14, 2018 and

a telephone call from Stenger                  on September l'1,2078, which lasted one minute and

47 seconds.

          14.     Stenger was asked on or about September 24,2018 the percentage probability              of

                            voting for                  Stenger responded, "About a hundred."        Miller

then stated, "This deal's getting done." Stenger replied, "Yeah! I think so! Let's just say they're

talking       language."                                    have donated over $78,000 to Stenger's

campaign, both before and after these text messages and telephone            calls. On the date of this

application the                                         not taken place based on multiple, conflicting

Port Authority Boards had not voted to approve the plan that would push it to a Council vote.

          15.     The FBI has debriefed additional people with knowledge of the individuals

discussed throughout this    affidavit. Theil accounts of the "pay to play" politics under Stenger       are

consistent with the information reported herein




                                                   l3
Case:  4:L9-mj-07099-SPtVDoc.
 Case:4:19-mj-07099-SPM            1 Filed: 05/07/19
                          Doc.#:#:10        03120119 Page: 15 of 28
                                                     Page: 20    33 PagelD #: t5
                                                                    PageID #'. 99




        16.       Court ordered Pen Registers on the subject cellular telephone, up to the current date,

reveal that Stenger has regular telephone conversations and text messaging with a number             of
political donors who have cunent contracts with St. Louis County and the St. Louis County Port

Authority.




                                                                                       The most recent

cellular telephone on Stenger's account is described as an "iPhone X Silver 256 GB", with serial

number G6TWRPFBJCLT, purchased on July 22,2018, attributed to telephone

        18.      Based on my training and experience, I knowthat text messages sent between Steve

Stenger and others, as    well as email communications, are likely stored on the Apple telephone

used by Stenger.

                                    TECHNICAL CONSIDERATIONS

       19.       Based on my knowledge, tlaining, and experience, as well as the experience          of

agents and investigators     with specialized training involving cellular telephones and digital

evidence,    I know the following information concerning electronic devices: cellular       telephones

have capabilities that allow them to serve as a wireless telephone, digital camera, portable media

player, GPS navigation device, and     PDA. In my training and experience, examining data stored

on devices of this type can uncover, among other things, evidence that reveals or suggests who

possessed or used the    device. Phones create and keep log files associated with calls and text

messages sent from and received by the          device.   I   know that electronic devices can store

                                                   t4
 Case:4:19-mj-07099-SPM
Case:                      Doc.#:#:101 Filed:
        4:L9-mj-07099-SPtMDoc.                03l2OlL9 Page:
                                       Filed: 05/07/19 Page: 21
                                                             16 of 28 PageID
                                                                of 33        #:16
                                                                      PagelD #: 100



information for long periods of time. Similarly, things that have been viewed via the Internet are

typically stored fol lengthy periods of time on the device. This information can sometimes be

recovered with forensics tools.

       20.       The FBI employs personnel with specialized knowledge, training and experience

relating to computer and digital evidence, including evidence located on cell phones. Based on rny

knowledge, training and experience, and the knowledge, training and experience                        of   law

enforcement personnel involved in computer and digital forensics,                I am aware of the following

factors and considerations that may be pertinent:

                        'Wireless
                 a.                 telephone: A wireless telephone (or mobile telephone, or cellular

       telephone) is a handheld wireless device used for voice and data communication through

       radio signals. These telephones send signals through networks of transmitter/receivers,

       enabling communication           with other wireless         telephones    or traditional "land line"
       telephones. A wireless telephone usually contains a "call log," which records the telephone

       number, date, and time of calls made to and from the phone. In addition to enabling voice

       communications, wireless telephones offer          a   bload range of capabilities. These capabilities

       include: storing names and phone numbers                  in   electronic "address books;" sending,

       receiving, and storing text messages and e-mail; taking, sending, receiving, and storing still

       photographs and moving video; storing and playing back audio files; storing dates,

       appointments, and other information                on personal      calendars; and accessing and

       downloading information from the Internet. Wireless telephones may also include global

       positioning system ("GPS") technology for determining the location of the device.

                 b.     In addition to enabling voice communications, wireless              telephones now

       offer   a broad range   of capabilities. These capabilities include, but are not limited to: storing

                                                     15




                                                                      a
 Case:4:19-mj-07099-SPM
Case:                     Doc.#:#:101 Filed:
        4:19-mj-07099-SPMDoc.                03l20ltg Page:
                                      Filed: 05/07/19       t7 of
                                                      Page: 22    28 PageID
                                                               of 33        #: 101
                                                                     PagelD #: 17




        names and phone numbers in electronic "address books;" sending, receiving, and storing

        text messages and email; taking, sending, receiving, and storing still photoglaphs and

        moving video; storing and playing back audio files; storing dates, appoinhnents, and other

        information on personal calendars; and accessing and downloading information from the

        Inteuret. Wireless telephones may also include global positioning system ("GPS")

        technology for determining the location of the device.

                 c.        Electronic devices, such as cell phones, can store information for long

        periods of time. This information can sometimes be recovered from the device using

        forensic examination tools.


        21.      This application seeks permission to locate not only electronically stored

information that might serye as direct evidence of the crimes described herein, but also forensic

evidence that establishes how the cell phone was used, the purpose of its use, who used it, and

when. There is probable cause to believe that this forensic electronic evidence might be on the

device, to include the text messages listed above and other related messages. Cell phones typically

keep log files of calls and messages received and made from the device. These log files include

the phone numbers called and received. The log files can stay on the device for long periods          of

time.

        22.      Forensic evidence on a device can also indicate who has used or controlled the

device. This "user attribution" evidence is analogous to the search for "indicia of occupancy"

while executing a search warrant at     a   residence. Specifically, there is reason to believe, based on

the way that data is stored on cellular phones, that the incriminating text messages and contact

history identified from the Pen Register data and cooperating witnesses described above related to

Steven Stenger   will   also be contained on Stenger's cellular phone itself.
                                                      t6
 Case:4:19-mj-07099-SPM
Case:                     Doc.#:#:101 Filed:
        4:19-mj-O7099-SPMDoc.         Filed: 05/07/19
                                              03120119 Page:
                                                       Page: 23    28 PageID
                                                                of 33
                                                             18 of           #: 102
                                                                      PagelD #: 18




        23.        Additionally, based on my tlaining and experience, I know that those who have

 committed crimes often delete incriminating evidence from their phones.

        24.        Based on my knowledge, training, and experience, as well as the experience           of

agents and investigators      with specialized training involving cellular telephones and digital

evidence, I know the following information concerning electronic devices: an iPhone is a high-

end cellular telephone that combines the function of a personal digital assistant and a mobile phone.

This includes the ability to communicate with other cell phones by using       a   text-messaging feature,

email, or an Intemet-based instant messaging application. Most smartphones also have the ability

to connect to the Internet via Wi-Fi and mobile broadband access. I know from my training and

experience that cell phones, including smartphones, are capable of storing large amounts of data,

including call histories (showing the date, time, and destination/origin phone number dialed),

emails, and message content of texts placed/received. Cell phones are relatively small, are easily

concealed, and are frequently carried on someone's person or in their vehicle,

        25.      Obtaining cellular telephone records stored in cellulartelephones may be helpful to

law enforcement in many     rryays,   including the following: identifying suspects, co-conspirators, or

persons involved     in or related to criminal activity; identiffing victims; helping to establish a

timeline   of   events surrounding criminal activity; and documenting contact between co-

conspirators,

       26.       Specialized software and computer hardware can be used to examine the contents

of mobile phone and smartphones. I know this software is capable of retrieving call history, text

message history, and details, pictures, and videos        from numerous types of mobile phones and

smartphones. [n some cases, the software is able to retrieve previously stored data even after a

user has deleted   it from the phone's memory.

                                                     t7
 Case:4:19-mj-07099-SPM
Case:                     Doc.#:#:101 Filed:
       4:L9-mj-07099-SPIVDoc.                03l20lLg Page:
                                      Filed: 05/07/19 Page: 24 of 33
                                                            19 of    PagelD #: 103
                                                                  28 PageID    L9




       27.       Searching cell phones, and electronic storage devices is a highly technical process

that requires specific expeftise and specialized equipment. There are so many types of electronic

hardware and software in use today that      it is impossible to bring to the search site all of the
technical manuals and specialized equipment necessary to conduct a thorough search of every

possible electronic device and system. In addition, it may also be necessary to employ or consult

with personnel who have specific expeftise in the type of electronic device or software application

or operating system being searched:

       Searching electronic devices requires the use of precise, scientific procedures that are

       designed    to maintain the integrity of the evidence and to recover "hidden"                     erased,


       compressed, encrypted, or password-protected data. Electronic hardware and software

       may contain "booby traps" that desttoy or alter data               if   certain procedures are not

       scrupulously followed. Since electronic data is particularly vulnerable to inadvertent or

       intentional modification      or destruction, a      controlled environment, such as              a law
       enforcement laboratory, is essential to conducting a complete and accurate analysis of the

       equipment and storage devices from which the data will be extracted. The volume of data

       stored on many electronic devices   will typically   be so large that it   will   be   highly impractical

       to search for data during the execution ofa search warrant; and users ofelectronic devices

       can attempt to conceal data   within the devices through     a   number of methods, including the

       use   of innocuous or misleading filenames and extensions, or by employing encryption or

       data-wiping software. Therefore, a substantial amount of time is necessary to extract and

       sort through data found on electronic devices to locate any data that may be concealed or

       encrypted and     to determine what data constitutes evidence, fruits, contraband                      or

       instrumentalities of a crime.

                                                 t8
 Case:4:19-mj-07099-SPM
Case:                     Doc.#:#:101 Filed:
        4:L9-mj-07099-SPMDoc.         Filed: 05/07/19
                                             03120119 Page:
                                                      Page: 25
                                                            20 of
                                                               of 33
                                                                  28 PageID #:20
                                                                     PagelD #: 104



         27   .   The search procedure of elecfionic data contained in the hardware and software         of

the cell phone described in Attachment B and seized pursuant to this warrant may include the

following techniques (the following is a non-exclusive list, as other search procedures may be

used):

                  a.        on-site triage   to   determine what,   if   any, peripheral devices or other

         electronic devices have been connected to the seized device;

                  b.        apreliminary scan of image files contained on the devices to help identifu

         relevant evidence, the known victim, or any potential victims, as well as a scan for

         encrnltion software;

                  c.        on-site forensic imaging of devices that may be partially or fully encrypted,

         in order to preserve unencrypted electronic data that may, if not immediately imaged on-

         scene, become encrypted and accordingly unavailable             for examination; such imaging may

         require several hows to complete and require law enforcement agents to secure the search

         scene until that   i-aging   can be completed;

                  d.        examination   of all of the data contained in         each device's hardware,

         software, or memory storage to view the data to determine whether that data falls within

         the items to be seized as set forth herein;

                  e.    searching for and attempting to recover any deleted, hidden, or encrypted

         data to determine whether that data falls within the       list of items to be seized as set forth

         herein (any data that        is epclypted and     unreadable    will not be returned unless   law

         enforcement personnel have determined that the data is not evidence               of the offenses

         specified above);

                  f.    surveying various file directories and the individual files they contain;

                                                      t9
 Case:4:19-mj-07099-SPM
Case:                      Doc.#:#:101 Filed:
        4:19-mj-07099-SPIVDoc.         Filed: 05/07/19
                                              03120119 Page:
                                                       Page: 26     28 PageID
                                                                 of 33
                                                             21, of           #'.2L
                                                                       PagelD #: 105



                  g.      opening files in order to determine their contents;

                  h.      scanning storage areas;

                  i.      performing key word searches through           all electronic   storage areas to

          determine whether occurrences of language contained in such storage areas exist that are

          Iikely to appeat in the evidence described in Attachment B; and

                  j.     performing any other data analysis technique that may be necessary to

          locate and reh'ieve the evidence described in Attachment B.

          28. I am aware that individuals          often keep their cell phones on their person. Today,

many people's cell phones are some form of "smart phone" which has the capability of connecting

to the Internet. As noted above, any device that can connectto the Internet and transmit commands

could have been used to send texts, emails, and access other online accounts, including submitting

bids. For    these reasons   I   seek permission   to search the pelson of Steven Stenger identified in

Attachment A fol the information described in Attachment B.

                                             Biometric considerations

          29.    Because the cellular telephone that is authorized to be searched under this warrant

is an iPhone, Apple brand device, for the reasons that follow, this warrant application seeks Court

permission for law enforcement to cause Steven Stenger to press his thumb andlor fingers to the

"Touch ID" area of the phone, ol'use facial recognition feafures to unlock and unencrypt the device

so that   it can be forensically examined.

          30. I know fi'om my training and experience,           as   well as from information found in

publicly available materials including those published by Apple, that some models of Apple

devices such as iPhones offer their users the ability to unlock the device via the use of a fingerprtnt

or thumbprint (collectively, "fingerprint") or by enabling the phone to scan the image of       a   person's

                                                      20
 Case:4:19-mj-07099-SPM
Case:                       Doc.#:#:101 Filed:
        4'.L9-mj-07099-SPIVDoc.                03l20lLg Page:
                                        Filed: 05/07/19 Page: 27
                                                              22 of 28 PageID
                                                                 of 33        #.22
                                                                       PagelD #: 106



face in lieu of a numeric or alphanumeric passcode or password. This feature is called Touch ID

Similarly, an Apple phone may also use a biometric software application to identifu and verifr               a


person     by analyzing the unique features of their face. This           feature is refened     to as facial

recognition alWa Apple Face ID.

           3   1.     Begiruring with the release of Apple's iOS 8 operating system in September 2014,

Appte no longer has a key to decrypt these devices. Thus, even with          a   properly authorized search

warrant to gain access to the content of an iOS device, there is no feasible way forthe government

to search the device. I know from my training and experience and my review of publicly available

materials published by Apple that those Apple devices can enable what is referred to as "Touch

ID," a feature that recognizes up to five fingerprints designated by the authorized user of                the

iPhone. A Touch ID sensor, a round button on the iPhone, can recognize fingerprints. The

fingerprints authorized to access the particular device are a part of the security settings of the

device and will allow access to the device in lieu of entering a numerical passcode or longer alpha-

numerical password, whichever the device is configured by the user to require. The Touch ID

featur'e only permits up to      five attempts with   a fingerprint before the device   will require the user

to enter   a   passcode. Furthermore, the Touch ID feature will not substitute for the use of     a   passcode

or password if more than 48 hours have passed since the device has been unlocked; in other words,

if   more than 48 hours have passed since the device was accessed, the device               will require the

passcode or password programmed by the user and             will not allow access to the device based on a

fingerprint alone.. Similarly, Touch ID will not allow access if the device has been tumed off or

restarted,     if   the device has received a remote lock command, or        if five attempts to match       a


fingerprint have been unsuccessful. For these reasons,            it is necessary to use the fingerprints,
thumbprints, and facial recognition of Steven Stenger to attempt to gain access to the Apple device

                                                       2t
 Case:4:19-mj-07099-SPM
Case:                      Doc.#:#:101 Filed:
        4:19-mj-07099-SPN/Doc.                03l20lLg Page:
                                       Filed: 05/07/19 Page: 28
                                                             23 of 28 PageID
                                                                ot 33        #.23
                                                                      PagelD #: 107



described in this wanant. The government may not be able to obtainthe contents of the Apple

devices   if   Steven Stenger's fingerprints, thumbprints, and facial recognition are not used to access

the Apple devices by depressing them against the Touch ID button. Although I do not know which

of the ten finger or fingers are authorized to access on any given Apple device and only five

attempts are permitted, I know based on my training and experience that it is common for people

to use one of their thumbs or index fingers for Touch ID, and in any event all that would result

fiom successive failed attempts is the requirement to use the authorized passcode.

        32.        If   a user enables   Touch ID on a given Apple device, he or she can register up to   5


fingerprints that can be used to unlock that device. The user can then use any ofthe registered

fingerprints to unlock the device by pressing the relevant furger(s) to the device's Touch ID sensor,

which is found in the round button (often refered to as the "home" button) found at the bottom

center of the fi'ont of the device. ln my training and experience, users of Apple devices that offer

Touch ID often enable it because it is considered to be a more convenient way to unlock the device

than by entering a numeric or alphanumeric passcode or password, as well as a more secure way

to protect the device's contents. This is particularly true when the user(s) ofthe device are engaged

in criminal activities and thus have aheightened concerr about securing the contents ofthe device.

       33.         In some circumstances, a fingerprint cannot be used to unlock a device that has

Touch ID enabled, and facial recognition technique may be used instead. Similarly, in some

instances a password or passcode. These circumstances include: (1) when more than 48 hours has

passed since the last time the device was unlocked and (2) when the device has not been unlocked

via Touch ID in 8 hours and the passcode or password has not been entered in the last 6 days.

Thus, in the event law enfolcement encounters a locked Apple device, the opportunity to unlock

the device via Touch ID exists only for a short time. Touch ID also will not work to unlock the

                                                       22
 Case:4:19-mj-07099-SPM
Case:                      Doc.#:#:101 Filed:
        4:L9-mj-07099-SPtVDoc.                O3l2OlL9 Page:
                                       Filed: 05/07/19       24o128
                                                       Page: 29       PagelD#.24
                                                                of 33 PageID #: 108



device     if (1) the device has been turned off or restarted; (2) the device has received a remote lock

command; and (3) five unsuccessful attempts to unlock the device via Touch ID are made.

           34.     The passcode or password that would unlock the iPhone escribed herein is not

known to law enforcement. Thus, it         will likely   be necessary to press the user's finger(s) to the

device's Touch ID sensor in an attempt to unlock the device for the purpose of executing the search

authorized by this warrant. It may also be necessary to hold the phone up to the user's face to

recognize the biometric features and unlock the phone. Attempting to unlock the relevant Apple

device(s) via Apple Face ID or Touch ID with the use of the fingerprints of the user(s) is necessary

because the govemment may not otherwise be able to access the data contained on those devices

for the pu{pose of executing the search authorized by this warrant.

            INFORMATION TO BE SEARCITED AND THINGS TO BE SEIZED

          35.     I anticipate executing this wanant pursuant Rule 41 (e)(2)(B), which would permit

a search   of the individual identified in attachment A and the seizure and examination of the Device

in attachment B consistent with the warrant. Upon receipt of the Device, govemment-authorized

persons    will review that information to locate the items described Attachment B. The examination

may require authorities to employ techniques, including but not limited to computer-assisted scans

of the entirc medium that might expose many parts of the device to human inspection in order to

determine whether it is evidence described by this warrant.

                                            CONCLUSION

          36.     Based on the forgoing,   I request that the Court   issue the proposed search wamant.

This Court has jurisdiction to issue the requested warrant because           it is "a court of   competent

jurisdiction" as defined       by 18 U.S.C. S 2711. 18 U.S.C. $$ 2703(a), (bXl)(A)                      &


                                                    23
 Case:4:19-mj-07099-SPM
Case:                      Doc.#:#:101 Filed:
        4:1-9-mj-07099-SPMDoc.                03l20lLg Page:
                                       Filed: 05/07/19 Page: 30
                                                             25 of 28 PageID
                                                                ot 33        #:25
                                                                      PagelD #: 109



(c)(l)(A). Specifically,   the Court is "a district court of the United States . . . that   -   has   jurisdiction

over the offense being investigated." l8 U.S.C. $ 271I(3XAXi).

        37.    The foregoing has been reviewed by Hal Goldsmith, Assistant United                          States

Attorney, U.S. Attorney's Office, Eastern District of Missouri.

                                     REOI]EST FOR SEALING

       38.     I furttrer request that the Court order that all    papers   in support of this application,

including the affidavit and search wanant, be sealed until furflrer order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardiz* that investigation.




                                                         Respectfully submitted,




                                                      Andrew R. Ryder, Special
                                                      Federal Bureau of Investigation




Subscribed and sworn to before me on       tne   9Olh          day of   March,2Dl9.




                                             HONO           SHIRLEY P. MENSAH
                                             United States Magishate Judge




                                                    24
Case:                     Doc.#:#:101 Filed:
        4:19-mj-07099-SPMDoc.
 Case:4:19-mj-07099-SPM                      03l20lLg Page:
                                      Filed: 05/07/19 Page: 31
                                                            26 of 28 PageID
                                                               ot 33        #:26
                                                                     PagelD #: 110



                                        ATTACIIMENT A

       The person to be searched is Steven Stenger (the "SUBJECT PERSON"), who resides at

336 N. Forsyth Blvd., St. Louis,   Missouri. The SUBJECT PERSON is a47 year-old white male,

standing approximately   5   feet 10 inches tall, and weighing approximately 200 pounds. The

SUBJECT PERSON is depicted in the photograph below:
 Case:4:19-mj-07099-SPM
Case:                      Doc.#:#:101 Filed:
        4:19-mj-07099-SPIVDoc.         Filed: 05/07/19 Page: 32
                                              03120119 Page: 27 of 28 PageID
                                                                ot 33        #:27
                                                                      PagelD #: 111



                                         ATTACHMENT B

                                       ITEMS TO BE SEIZED


         The following materials, in any format or medium, which constitute evidence,

instrumentalities, and fruits of the criminal violations of 18 U.S.C. $ 666, $ 1343, and $1951 and

involve Steven Stenger, and others from October 23,2014, through the time of the execution of

this wamant that may be deemed instrumentalities, fruits, or evidence of the aforementioned

crimes to include:

    1.           The cellular phone, that being an Apple iPhone X, serial number

G6TWRPFBJCLT with associated phone number                              (The Device)

   2.            For the Device, all records and information to include:

         a.      Call Logs showing numbers called and received, to include deleted logs;

         b.     Evidence of user attribution showing who used or owned the Device at the time

         the things described in this warrant were created, edited, or deleted, such as logs,

        phonebooks, saved usernames and passwords, documents, and browsing history;


         c.     Internet browsing history, including records of Internet Protocol addresses used;

        records of Internet activity, including firewall logs, caches, browser history and cookies,

        "bookmarked" or "favorite" web pages, search terms that the user entered into any

        Internet search engine, and records ofuser-typed web addresses.


        d,      Photographs, videos, and other forms of media documenting the events that are

        the subject of this warrant.


        e.      Any and all contact lists, address books, in whatever form regarding coconspirator

                                                  2
 Case:4:19-mj-07099-SPM
Case:                     Doc.#:#:101 Filed:
        4:L9-mj-07099-SPMDoc.                03l20ltg Page:
                                      Filed: 05/07/19 Page: 33
                                                            28 of 28 PageID
                                                               ot 33        #:28
                                                                     PagelD #: 112



          contact information, to include deleted information.

          f.     all bank records, checks, credit card bills, account information, and other financial

          records.

          g.     Text message records, including the content of messages as well as any logs

          showing text messages sent and received, to include deleted information

          h.    Any and all documents, notes, and records, including e-mail correspondence in

          whatever form, including digital, relating to the matters set forth in the attached

          Affrdavit, to include deleted inforrration

          i.    Any and all documents, notes, and records relating to the ownership and usage of

          the cell phone being searched

         j.     Any and all contact lists, address books, in whatever form regarding coconspirator

          contact information, to include deleted information

    3.          During the execution of this search wan'ant, law enforcement personnel are

authorized to depress the fingers and/or thumbprints of Steven Stenger onto the Touch ID sensor

of any Apple iPhone with Touch ID, and or initiate facial recomition alWa Apple Face ID

feature belonging to this individual for the purpose of attempting to unlock the device via Touch

ID or facial recognition in order to search the contents of the phone as authorized by this warrant

         As used above, the terms "records" and "information" include all of the foregoing items

of evidence in whatever form and by whatever means they may have been created or stored,

including any form of computer or electronic storage (such as flash memory or other media that

can store data) and any photographic form.




                                                  3
